For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY REPORTS RESULTS AND RECORD PRODUCTION FOR FIRST QUARTER OF 2011; ADOPTS 3-STREAM SALES REPORTING MODEL FOR PRODUCTION · Reports record quarterly production of 36.1 BCFE, or approximately 401.4MMCFE/d, on a 3-stream sales reporting basis · Estimates quarterly pro forma production of 33.6 BCFE on legacy 2-stream wellhead sales reporting basis compared to guidance of 30-33 BCFE · Reports GAAP net loss of ($18.5 million), or ($0.29) per diluted share, driven by non-cash derivative losses · Reports adjusted net income of $28.1 million, or $0.42 per adjusted diluted share · Recasts remaining 2011 guidance on a 3-stream sales reporting basis DENVER, CO May 2, 2011 – SM Energy Company (NYSE: SM) today reports financial results from the first quarter of 2011.In addition, a new presentation for the first quarter earnings and operational update will be posted on the Company’s website at www.sm-energy.com.This presentation will be referenced during the conference call scheduled for 8:00 a.m. Mountain time (10:00 a.m. Eastern time) on May 3, 2011.Information for the earnings call can be found below. REPORTING CHANGES EFFECTIVE FIRST QUARTER OF 2011 Beginning with the first quarter of 2011, SM Energy began reporting production using a 3-stream sales reporting method.Previously, the Company reported production on a 2-stream wellhead sales reporting method.SM Energy changed its reporting for natural gas volumes to separately show natural gas and NGL production volumes consistent with the title transfer for each product.Projected rapid production growth from rich gas assets with plant product sales contracts, primarily in the Eagle Ford shale, necessitated a change in the Company’s production volume reporting.Prior period amounts and metrics, including production volumes, revenues, and realized commodity prices, have not been reclassified to conform to the current presentation given the immateriality of NGL items in those prior periods. In addition, as disclosed in the Company’s 2010 Form 10-K, SM Energy elected to discontinue cash flow hedge accounting for derivative contracts used to manage commodity price risks beginning in the first quarter of 2011.This accounting policy change does not alter the economics of the Company’s derivative transactions.As a result of this change, both realized and unrealized gains and losses from commodity price management activities will be included in the income statement on the line titled “Unrealized and realized derivative (gain) loss”.Hedging balances accounted for in the balance sheet line titled “accumulated other comprehensive loss” as of December31,2010 will now be recognized in the income statement line titled “Realized hedge gain (loss)” as they are realized. FIRST QUARTER 2011 RESULTS SM Energy posted a net loss for the first quarter of 2011 of ($18.5 million), or ($0.29) per diluted share.This compares to net income of $126.2 million, or $1.96 per diluted share, for the same period of 2010.Adjusted net income for the quarter was $28.1 million, or $0.42 per adjusted diluted share, versus adjusted net income of $28.9 million, or $0.45 per diluted share, for the first quarter of 2010.Adjusted net income excludes certain items that the Company believes affect the comparability of operating results.Items excluded are generally one-time items or are items whose timing and/or amount cannot be reasonably estimated, and large non-cash items such as unrealized gains or losses from derivative activity.A summary of the adjustments made to arrive at adjusted net income is presented in the table below. Adjusted Net Income Reconciliation (In thousands, except per share data) Reconciliation of Net Income (Loss) (GAAP) To Adjusted Net Income (Non-GAAP): For the Three Months Ended March 31, Reported Net Income (Loss) (GAAP) $ ) $ Adjustments, net of tax: (1) Change in Net Profits Plan liability $ $ ) Unrealized portion of derivative (gain) loss $ $ ) Gain on divestiture activity $ ) $ ) Abandonment & impairment of unproved properties $ $ Adjusted Net Income (Non-GAAP) $ $ Diluted Net Income (Loss) per common share: As reported (GAAP) $ ) $ Adjusted (Non-GAAP) (2) $ $ Diluted weighted-average common shares outstanding: As reported (GAAP) Adjusted (Non-GAAP) (2) NOTE:Totals may not add due to rounding (1)Adjustments are shown net of tax using the effective income tax rate as calculated by dividing the income tax benefit (expense) by income (loss) before income taxes as stated on the consolidated statement of operations. (2)Adjusted net income per diluted share is calculated using potentially dilutive securities related to unvested restricted stock units, in-the-money outstanding options to purchase the Company’s common stock, contingent Performance Share Awards, and shares into which the 3.50% Senior Convertible Notes may be converted, as calculated for accounting purposes using the treasury stock method as applied to the Company’s net share settlement option for the notes.On a GAAP basis, these items were not treated as dilutive securities in the first quarter of 2011 as the Company reported a GAAP loss for the quarter. Operating cash flow increased to $161.4 million for the first quarter of 2011 from $133.2million in the same period of 2010.Net cash provided by operating activities increased to $156.7 million for the first quarter of 2011 from $153.9 million in the same period in 2010. Adjusted net income and operating cash flow are non-GAAP financial measures – please refer to the respective reconciliation in the accompanying Financial Highlights section at the end of this press release for additional information about these measures. SM Energy reported quarterly production of 36.1 BCFE, or an average of 401.4 MMCFE/d, on a 3-stream sales reporting basis.Pro forma production based on a 2-stream wellhead sales reporting basis is estimated to be 33.6 BCFE, or an average of 373.1MMCFE/d for the quarter, which was slightly above the guidance range of 30 - 33BCFE, or an average of 333 to 366 MMCFE/d. Revenues and other income for the quarter were $315.3 million compared to $360.1million for the same period of 2010.Below is a table which displays by product the average realized price received by the Company, as well as the net average realized price after taking into account cash settlements for derivative transactions. Average Realized Commodity Prices for Quarter Ended March 31, 2011 Before the impact of derivative cash settlements After the impact of derivative cash settlements Oil ($/Bbl) $ $ Gas ($/Mcf) $ $ Natural gas liquids ($/Bbl) $ $ Equivalent ($/MCFE) $ $ Prior to the first quarter of 2011, realized prices for natural gas were reported on a wellhead sales reporting basis.With the adoption of 3-stream sales reporting of production, the Company’s realized price for natural gas will decrease as a result of the value related to NGLs being reported separately in a distinct NGL production stream.Prior periods have not been reclassified to conform to this new presentation given the immateriality of prior NGL amounts. The table below presents production and per MCFE cost metrics both on a reported 3-stream sales reporting basis and under the previous 2-stream wellhead sales reporting basis.The latter is being provided for ease of comparison to previously issued guidance. Production Reported 3-stream sales reporting method Estimated legacy 2-stream wellhead sales reporting * Guidance (based on legacy 2-stream wellhead sales reporting) Average daily production (MMCFE/d) 333 - 366 Total Production (BCFE) 30 - 33 Costs LOE ($/MCFE) $ $ $
